MEMORANDUM OPINION
PER CURIAM.
Plaintiff Sheryl Alderdice appeals from a grant of summary judgment to her former employer, defendant American Health Holding, Inc. Plaintiff filed suit under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. §§ 2601-2654, after she was fired from her position as a utilization nurse with defendant. Plaintiff alleges that she was wrongfully terminated be*186cause she suffered from health problems that adversely affected the interests of her former employer; defendant counters that its decision stemmed from plaintiffs repeated tardiness.
In her brief to this court and during oral argument, plaintiff contended that the record contained direct evidence that officers of American Health specifically intended to terminate her in order to preclude her from taking advantage of short-term disability benefits to which she was entitled in violation of § 510 of ERISA. Our independent review of the record fails to support this contention. The depositions relied upon by plaintiff reveal that officers of the company considered plaintiffs request for leave to some extent before deciding to fire her. However, there is no evidence that the decision to terminate plaintiff was motivated by a desire to prevent her from using short-term disability benefits. As the district court pointed out in its grant of summary judgment, her claim for denial of leave fails because American Holding did not have the requisite fifty employees necessary to trigger the FMLA. To prevail on her ERISA claim, plaintiff must demonstrate that her termination was motivated by a specific intent to interfere with her rights to ERISA benefits. See Pennington v. Western Atlas, Inc., 202 F.3d 902, 906 (6th Cir.2000). She has not done so.
Because we adopt the reasoning of the district court as set forth in its Opinion and Order dated October 19, 2000, an opinion by this court would be duplicative and serve no useful purpose.
The judgment of the district court is affirmed.